El Juez Asociado Se. Aldbey,
emitió la opinión del Tribunal.
La parte a cuyo favor se dictó la sentencia en este caso presentó a la corte inferior su memorandum de costas v de honorarios de abogado. La parte contraria solicitó que fuera eliminado de los autos y que no se tomara en consideración por haber sido presentado fuera del término legal. Habiendo la corte inferior negado esta petición y resuelto que se pre-sentara .la impugnación al memorandum dentro del término legal fué apelada esta resolución.
Presentada en este Tribunal Supremo la transcripción de la apelación nos ha pedido la parte apelada que la desesti-memos, fundándose en que dicha resolución no es apelable. En contrario- sostiene la apelante que sí lo es de acuerdo con el No. 3 del artículo 295 del Código de Enjuiciamiento Civil, preceptivo de que puede apelarse de las providencias' espe-ciales dictadas después de sentencia definitiva.
*916La apelación que concede el párrafo citado del artículo 295 no es contra todas las resoluciones que se dicten después de sentencia definitiva sino contra las resoluciones especiales o sea contra las que resuelvan alguna cuestión no compren-dida en la sentencia. La corte inferior no lia resuelto aún la cantidad que el apelante debe pagar por costas y honora-rios de abogado, sino solamente que el memorandum fué pre-sentado dentro del término legal, cuestión ésta que puede ser suscitada y revisada en la apelación que se establezca contra la resolución que condene a pagar esas reclamaciones, por-que la moción de eliminación del apelante equivale a la ex-cepción previa de que el apelado no tiene causa de acción para cobrar costas y honorarios de abogado por haber de-jado transcurrir el término que la ley le concede para recla-marlos.
La apelación debe ser desestimada.

Desestimada la apelación interpuesta.

Jueces concurrentes: Sres. Presidente Hernández y Aso ciados Wolf, del Toro y Hutchison.